Citation Nr: 0802138	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  00-09 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the lumbosacral spine, claimed as secondary to 
the service-connected knee disabilities.

2.  Entitlement to service connection for degenerative 
arthritis of the cervical spine, claimed as secondary to the 
service-connected knee disabilities.

3.  Entitlement to service connection for cervical 
radiculopathy, described as "arm condition" and claimed as 
secondary to the service-connected knee disabilities.

The issues of higher ratings for the service-connected knee 
disabilities are addressed in a separate decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; his wife


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to July 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in July 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied service connection for 
claimed disabilities.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The veteran seeks service connection on a secondary basis for 
disabilities of his low back, neck, and arms.  Specifically, 
he contends that his degenerative arthritis of the 
lumbosacral and cervical spine, and associated cervical 
radiculopathy, are the result of a significantly altered gait 
caused by his service-connected bilateral degenerative joint 
disease of the knees.

In his statement attached to his VA Form 9, Substantive 
Appeal, the veteran reported that several VA doctors have 
associated his claimed disabilities with his service-
connected knee disabilities.  In particular, the veteran 
pointed out one occasion in September 2004 and three 
occasions in 2005.  The VA outpatient clinical records which 
have been associated with the claims file date only to 
October 2004.  The September 2004 progress note to which the 
veteran refers is negative for a nexus statement.  However, 
because the other records have not been obtained but may be 
directly relevant, they should be obtained now.

It is noted that an official opinion has not been sought on 
the issue of whether the veteran's service-connected knee 
disabilities have caused the secondary conditions which he 
claims.  Although a December 2005 VA examination explored the 
nature and severity of the claimed conditions, the physician 
did not offer his own opinion regarding a relationship.  He 
merely cited the veteran's statement that other doctors have 
told him they are related to his service-connected knee 
disabilities.  An exam and opinion are now required.

As a final matter, during the pendency of the appeal, the 
notice requirements under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2007) have been interpreted to 
apply to all aspects of service connection claims, to include 
the initial disability rating and effective date elements of 
the claims.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Corrective notice should be sent to the 
veteran to so comply. 

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Notify the veteran of the information and 
evidence necessary to substantiate his claims 
for secondary service connection, to include 
the rating criteria by which a disability 
granted service connection will be evaluated 
and how the effective date of that grant will 
be assigned.  Advise him that he should submit 
all evidence in his possession that has not 
previously been submitted.

2.  Obtain VA outpatient clinical records from 
the West Roxbury VAMC, the Jamaica Plain VAMC, 
and all associated outpatient clinics, from 
October 2004 forward.

3.  After obtaining the outstanding records, 
schedule the veteran for a VA orthopedic 
examination to determine the nature and 
etiology of his lumbosacral and cervical spine 
disabilities, to include any associated 
radiculopathy.  The claims file should be 
forwarded to the examiner, and the contents 
reviewed.  All testing deemed necessary should 
be conducted and the results reported in 
detail.  

In conjunction with the exam and the review of 
the claims file, the examiner is asked to 
render an opinion as to whether it is at least 
as likely as not (probability of fifty percent 
or more) that the veteran's low back, neck, and 
associated radicular arm pains are caused by, 
or are proximately due to, his altered gait due 
to his service-connected knee disabilities.  

If a causal relationship is not found, the 
examiner is asked to opine as to whether the 
veteran's low back, neck, and arm disabilities 
have increased in severity due to his service-
connected knee disabilities.  If such 
aggravation is found, the examiner should 
discuss the approximate degree of disability 
(of the secondary conditions) caused by the 
service-connected gait alteration, over and 
above the degree of disability existing prior 
to the aggravation.  A rationale for any 
opinion expressed as to each disability is 
requested.

4.  Thereafter, readjudicate the issues on 
appeal.  If the determinations remain 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



